EXHIBIT 10.1

ONCOMED PHARMACEUTICALS, INC.

NON-EMPLOYEE DIRECTOR COMPENSATION POLICY

Approved by the Board of Directors on August 28, 2013,

as amended October 14, 2013, February 28, 2014 and June 24, 2015

Non-employee members of the board of directors (the “Board”) of OncoMed
Pharmaceuticals, Inc. (the “Company”) who are appointed to the Board on or after
June 24, 2015 (the “Effective Date”) shall be eligible to receive cash and
equity compensation as set forth in this Non-Employee Director Compensation
Policy (this “Policy”) beginning upon their appointment to the Board.
Non-employee members of the Board who were serving on the Board as of the
Effective Date shall be eligible to receive cash and equity compensation as set
forth in this Policy beginning on the Effective Date, if such members continue
to serve on the Board as of such date. The cash and equity compensation
described in this Policy shall be paid or be made, as applicable, automatically
and without further action of the Board, to each member of the Board who is not
an employee of the Company or any parent or subsidiary of the Company (each, a
“Non-Employee Director”) who may be eligible to receive such cash or equity
compensation, unless such Non-Employee Director declines the receipt of such
cash or equity compensation by written notice to the Company. This Policy shall
remain in effect until it is revised or rescinded by further action of the
Board. The terms and conditions of this Policy shall supersede any prior cash or
equity compensation arrangements between the Company and its Non-Employee
Directors.

1. Cash Compensation.

(a) Annual Retainers. Each Non-Employee Director shall be eligible to receive an
annual retainer of $40,000 for service on the Board. In addition, a Non-Employee
Director shall receive the following additional annual retainers, as applicable:

(i) Chairperson of the Audit Committee. A Non-Employee Director serving as
Chairperson of the Audit Committee shall receive an additional annual retainer
of $15,000 for such service.

(ii) Member of the Audit Committee. A Non-Employee Director serving as a member
of the Audit Committee (other than the Chairperson) shall receive an additional
annual retainer of $10,000 for such service.

(iii) Chairperson of the Compensation Committee. A Non-Employee Director serving
as Chairperson of the Compensation Committee shall receive an additional annual
retainer of $10,000 for such service.

(iv) Member of the Compensation Committee. A Non-Employee Director serving as a
member of the Compensation Committee (other than the Chairperson) shall receive
an additional annual retainer of $7,000 for such service.

(v) Chairperson of the Nominating and Corporate Governance Committee. A
Non-Employee Director serving as Chairperson of the Nominating and Corporate
Governance Committee shall receive an additional annual retainer of $8,000 for
such service.

(vi) Member of the Nominating and Corporate Governance Committee. A Non-Employee
Director serving as a member of the Nominating and Corporate Governance
Committee (other than the Chairperson) shall receive an additional annual
retainer of $5,000 for such service.



--------------------------------------------------------------------------------

(b) Payment of Retainers. The annual retainers described in Section 1(a) shall
be earned on a quarterly basis based on a calendar quarter and shall be paid by
the Company in arrears. In the event a Non-Employee Director does not serve as a
Non-Employee Director, or in the applicable positions described in Section 1(a),
for an entire calendar quarter, the retainer paid to such Non-Employee Director
shall be prorated for the portion of such calendar quarter actually served as a
Non-Employee Director, or in such positions, as applicable.

2. Equity Compensation. Non-Employee Directors shall be granted the equity
awards described below. The awards described below shall be granted under and
shall be subject to the terms and provisions of the Company’s 2013 Equity
Incentive Award Plan (the “Equity Plan”) and shall be granted subject to the
execution and delivery of award agreements, including attached exhibits, in
substantially the same forms previously approved by the Board, setting forth the
vesting schedule applicable to such awards and such other terms as may be
required by the Equity Plan.

(a) Initial Awards. A person who is initially elected or appointed to the Board
following the Effective Date, and who is a Non-Employee Director at the time of
such initial election or appointment, shall automatically be granted a stock
option to purchase that number of shares of common stock equal to 0.1% of the
Company’s outstanding capital stock on the date of such initial election or
appointment. The awards described in this Section 2(a) shall be referred to as
“Initial Awards.” No Non-Employee Director shall be granted more than one
Initial Award.

(b) Subsequent Awards. A person who is a Non-Employee Director immediately
following each annual meeting of the Company’s stockholders after the Effective
Date and who will continue to serve as a Non-Employee Director immediately
following such annual meeting shall be automatically granted an option to
purchase 15,000 shares of the Company’s common stock on the date of each such
annual meeting. The awards described in this Section 2(b) shall be referred to
as “Subsequent Awards.” For the avoidance of doubt, a Non-Employee Director
elected for the first time to the Board at an annual meeting of the Company’s
stockholders shall only receive an Initial Award in connection with such
election, and shall not receive any Subsequent Award on the date of such meeting
as well.

(c) Termination of Employment of Employee Directors. Members of the Board who
are employees of the Company or any parent or subsidiary of the Company who
subsequently terminate their employment with the Company and any parent or
subsidiary of the Company and remain on the Board will not receive an Initial
Award pursuant to Section 2(a) above, but to the extent that they are otherwise
eligible, will be eligible to receive, after termination from employment with
the Company and any parent or subsidiary of the Company, Subsequent Awards as
described in Section 2(b) above.

(d) Terms of Awards Granted to Non-Employee Directors.

(i) Purchase Price. The per share exercise price of each option granted to a
Non-Employee Director shall equal 100% of the Fair Market Value (as defined in
the Equity Plan) of a share of common stock on the date the option is granted.

(ii) Vesting. Each Initial Award shall vest and become exercisable in three
equal annual installments over the three year period following the date of
grant, subject to the Non-Employee Director continuing in service on the Board
through each such vesting date. Each Subsequent Award shall vest and/or become
exercisable in full upon the earlier of the first anniversary of the date of
grant or the date of the next annual meeting of stockholders, subject to the
Non-Employee Director continuing in service on the Board through such vesting
date.



--------------------------------------------------------------------------------

(iii) Term. The term of each stock option granted to a Non-Employee Director
shall be ten years from the date the option is granted.

(iv) Upon a Change in Control (as defined in the Equity Plan) of the Company,
all outstanding equity awards granted under the Equity Plan or any other equity
incentive plan maintained by the Company that are held by a Non-Employee
Director shall become fully vested and/or exercisable, irrespective of any other
provisions of the Non-Employee Director’s award agreement.